 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
MICHELLE CL ARK, Case No.: 1:18-cv-05865-NRB-OTW
Plaintiff NOTICE OF MOTION
“against- ORAL ARGUMENT REQUESTED
TARGET CORPORATION,
Defendant.
x

PLEASE TAKE NOTICE that upon the annexed Affirmation of Alice Spitz, Esq., dated
September 16, 2019, together with the exhibits annexed thereto, the Rule 56.1 Statement dated
September 16, 2019, the annexed Memorandum of Law dated September 16, 2019, and upon the
directives of the Honorable Judge Naomi R. Buchwald at the Pre-Motion Conference July 25,
2019, and upon all prior pleadings and proceedings, the undersigned will move this Court, pursuant
to Rule 56 of the Federal Rules of Civil Procedure, before Honorable Judge Naomi R. Buchwald,
at the United States Courthouse for the Southern District of New York, located at 500 Pearl Street,
New York, New York 10007, at a date and time to be determined by the Court, for an Order:
Granting summary judgment in favor of defendant TARGET CORPORATION (hereinafter
referred to as "TARGET"), and dismissing the plaintiff's Complaint as against TARGET; together
with such other and further relief as this Court deems Just and proper.

Dated: New York, New York
September 16, 2019 Yours etc.,
MOLOD SPITZ & DeSANTIS, P.C.
By: /s/
Alice Spitz (AS — 5155)
Attorneys for Defendant
TARGET CORPORATION

1430 Broadway, 215" Floor
New York, NY 10018

MOLop Sperrz & DeSantis, P.C.

 
 

Tel No.: 212-869-3200
File No.: TARG-545
To:

John Papadopoulos, Esq.
FRIEDMAN & SIMON, L.L.P.
Attorneys for Plaintiff

390 North Broadway, Suite 210
Jericho, NY 11753

T: (516) 932-0400

Email: jgp@friedmansimon.com

MOLopD SPITZ & DESANTIS, P.C.

 
